Case 1:17-cv-08734-GHW Document 113 Filed 06/17/19 Page 1 of 1
SCHLAM STONE & DOLAN LLP

Richard H. Dolan 26 Broadway, New York, NY 10004

Partner / Main: 212 344-5400 Fax: 212 344-7677
schlamstone.com

212 344-5400 Ext. 219

RDolan@schiamstone.com

June 17, 2019
BY ECF

Hon. Gregory H. Woods
United States District Judge
Southern District of New York
500 Pear! Street

New York, NY 10007

Re:  Schentag v. Nebgen, et al.
SDNY No. 1:17-cv-8734 (GHW)

Dear Judge Woods:

Defendants have given careful consideration to the Court’s comments after its ruling on June 3
about the inevitable cost and delay that would result from bringing in new parties at this stage of
the case. Accordingly, Defendants have elected not to amend their third counterclaim and
instead wish to dismiss so much of it as sought to add Dr. Fayad to the specified patent without
prejudice. As the Court also clarified, the balance of the third counterclaim remains unaffected
and will be resolved at trial. Defendants look forward to a conference with the Court to schedule

("ns uf |
ohm H. ZY |

a trial to resolve this case.

ce (by ECF):
Richard Feldman, Esq.
